Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the application filed on 02/01/2022. Claims 1-20 are pending in this application. Claims 1, 11 and 17 are independent claims. This Action is made Final.


Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. Claims 1, 10 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), and further in view of Chen (US PGPub 20180242138).

As per Claim 1, Jenkins teaches of a system for providing distributed user agent information updating, the system comprising: a data processing server, the data processing server configured to receive an update event associated with an update to an active version of user agent information, (Col 31, lines 51-61, For example, the user agent configuration information [event] can indicate that a user agent designation for a tablet device can correspond to either "mobile device" or "tablet device" depending on the current load being experienced at the specific tablet device (e.g., how many other processes are being executed). In a further embodiment, processing the request can include collecting or receiving additional inputs/feedback regarding multiple potential user agent designations. Col 10, lines 19-23,The NCC POP 142 can then utilize user agent configuration information to update or modify user agent information that will accompany the request for content submitted by the client computing device 102.)
generate an updated version of the user agent information according to the update, and (Col 9, lines 16-18, The browser, module loaded on the browser, or stand-alone application can then update or modify user agent information that will accompany the request for content. Col 10, lines 19-23, The NCC POP 142 can then utilize user agent configuration information to update or modify user agent information that will accompany the request for content submitted by the client computing device 102.)
replace the active version with the updated version in storage, wherein, in response to storing the updated version, (Col 31, line 64-Col 32, line 5, If so, at block 1210, the client computing device 102 updates the request for the network resource with the user agent information [request enrichment]. For example, the client computing device 102 may replace at least portions of a header with the updated user agent information.)
Jenkins does not specifically teach, however Schwartz teaches of the active version of the user agent information actively accessible for request enrichment, the updated version is actively accessible in the storage device for request enrichment by the application execution server…while the application execution server enriches a request with the active version of the user agent information  (Par 12, In an aspect, the data enrichment system is configured to enrich the request based upon the publisher attributes by adding publisher related datasets related to the publisher attributes. The publisher related datasets are related to information indicated by the publisher attributes. In an aspect, the data enrichment system is configured to utilize user agent attributes by enriching the request by adding user agent related datasets [user agent information] related to the user agent attributes. Par74, The data indexing application 256 can collect information for the user agent attributes (step 1200) by collecting information that is related to the information supplied in the header of a request from a publisher server 30. Thus, it’s obvious to update the user agent information used for enriching the request whenever [dynamically] the user agent information is updated with a new version to pass along the latest user agent information available (par 105).)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the active version of the user agent information actively accessible for request enrichment, the updated version is actively accessible for request enrichment, as conceptually seen from the teaching of Schwartz, into that of Jenkins because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   
Neither Jenkins nor Schwartz specifically teaches, however Chen teaches of replace the active version of the user agent information with the updated version of the user agent information in the storage device (Par 71, Moreover, the data network platform includes a database responsible for terminal user management. The database [storage device] stores and records subscription data of a user in an area controlled by the database, and dynamically updates location information of the user [user agent information i.e.] in order to provide network routing of a called party in a call service. The data network platform further includes an authentication center (AC) that is used to complete authentication on the terminal, store an authentication parameter of the terminal, and generate and transmit a corresponding authentication parameter according to a mobile switching center (MSC) /visitor location register (VLR) request. Par 80, The virtual SIM card application request may also be generated by the terminal after the terminal detects that a data network service region to which a geographic location of the terminal belongs changes. A correspondence between a geographic location and a data network service region is prestored on the terminal. The terminal obtains the geographic location of the terminal in real time using the positioning module, and obtains, according to the correspondence between a geographic location and the virtual SIM card application request carries a card selection parameter. Par 8, the card selection parameter includes at least one of a current geographic location of the user terminal, a device type of the terminal, a data network service price, or a data network service time limit.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add replacing the active version of the user agent information with the updated version of the user agent information in the storage device, as conceptually seen from the teaching of Chen, into that of Jenkins and Schwartz because this modification can help enrich or supplement the request with the latest user agent information whenever it’s dynamically updated in the database or storage device.   

As per Claim 10, neither Jenkins nor Schwartz specifically teaches, however Novick teaches of the system of claim 1, wherein the data processing server is configured to dynamically generate the updated version of the user agent information according to the update while at least one version of the user agent information is actively accessible. (Par 71, Moreover, the data network platform includes a database responsible for terminal user management. The database [storage device] stores and records subscription data of a user in an area controlled by the database, and dynamically updates location information of the user [user agent information i.e.] in order to provide network routing of a called party in a call service. The data network platform further includes an authentication center (AC) that is used to complete authentication on the terminal, store an authentication parameter of the terminal, and generate and transmit a corresponding authentication parameter according to a mobile switching the virtual SIM card application request carries a card selection parameter. Par 8, the card selection parameter includes at least one of a current geographic location of the user terminal, a device type of the terminal, a data network service price, or a data network service time limit.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add dynamically generating the updated version of the user agent information according to the update while at least one version of the user agent information is actively accessible, as conceptually seen from the teaching of Chen, into that of Jenkins and Schwartz because this modification can help enrich or supplement the request with the latest user agent information whenever it’s dynamically updated in the database or storage device.   

As per Claim 17, Jenkins teaches of a system for a method for providing distributed user agent information updating, the method comprising: receiving, with a data processing server, an update event associated with an update to an active version of user agent information, (Col 31, lines 51-61, For example, the user agent configuration information [event] can indicate that a user agent designation for a tablet device can correspond to either "mobile device" or "tablet device" depending on the current load being experienced at the specific tablet device (e.g., how many other processes are being executed). In a further embodiment, processing the request can include collecting or receiving additional inputs/feedback regarding multiple potential user agent designations. Col 10, lines 19-23, The NCC POP 142 can then utilize user agent configuration information to update or modify user agent information that will accompany the request for content submitted by the client computing device 102.)
generating, with the data processing server, an updated version of the user agent information according to the update; (Col 9, lines 16-18, The browser, module loaded on the browser, or stand-alone application can then update or modify user agent information that will accompany the request for content. Col 10, lines 19-23, The NCC POP 142 can then utilize user agent configuration 
… while the application execution server enriches a request with the active version of the user agent information, wherein, in response to storing the updated version, (Col 31, line 64-Col 32, line 5, If so, at block 1210, the client computing device 102 updates the request for the network resource with the user agent information [request enrichment]. For example, the client computing device 102 may replace at least portions of a header with the updated user agent information.)
Jenkins does not specifically teach, however Schwartz teaches of the active version of the user agent information is actively accessible in storage by an application execution server for request enrichment; (par 74, As discussed above, such information can be supplied from third party servers 45, and can be passed along without personally identifiable information. Par 93, In an aspect, the social profile information is provided to the data enrichment server 40 from third party servers 45.)
the updated version is actively accessible by the application server for request enrichment. (Par 12, In an aspect, the data enrichment system is configured to enrich the request based upon the publisher attributes by adding publisher related datasets related to the publisher attributes. The publisher related datasets are related to information indicated by the publisher attributes. In an aspect, the data enrichment system is configured to utilize user agent attributes by enriching the request by adding user agent related datasets related to the user agent attributes.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the active version of the user agent information is actively accessible by an application execution server for request enrichment; the updated version is actively accessible by the application server for request enrichment, as conceptually seen from the teaching of Schwartz, into that of Jenkins because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   
replacing, with the data processing server, the active version of the user agent information with the updated version of the user agent information in the storage (Par 71, Moreover, the data network platform includes a database responsible for terminal user management. The database [storage device] stores and records subscription data of a user in an area controlled by the database, and dynamically updates location information of the user [user agent information i.e.] in order to provide network routing of a called party in a call service. The data network platform further includes an authentication center (AC) that is used to complete authentication on the terminal, store an authentication parameter of the terminal, and generate and transmit a corresponding authentication parameter according to a mobile switching center (MSC) /visitor location register (VLR) request. Par 80, The virtual SIM card application request may also be generated by the terminal after the terminal detects that a data network service region to which a geographic location of the terminal belongs changes. A correspondence between a geographic location and a data network service region is prestored on the terminal. The terminal obtains the geographic location of the terminal in real time using the positioning module, and obtains, according to the correspondence between a geographic location and a data network service region, the data network service region to which the terminal belongs. When the data network service region to which the terminal belongs changes, the terminal generates the virtual SIM card application request. The data network service region is generally divided according to a city, and therefore the terminal may generate the virtual SIM card application request when detecting that a city to which the geographic location of the terminal belongs changes. Par 144, Receive a virtual SIM card application request sent by a terminal, where the virtual SIM card application request carries a card selection parameter. Par 8, the card selection parameter includes at least one of a current geographic location of the user terminal, a device type of the terminal, a data network service price, or a data network service time limit.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add replacing, with the data processing server, the active version of the user agent information with the updated version of the user agent information in the storage, as conceptually seen from the teaching of Chen, into that of Jenkins and Schwartz because this modification 

As per Claim 18, Jenkins further teaches of the method of claim 17, further comprising: receiving, with the application server, a request including request metadata; in response to the request metadata including a data attribute, accessing, with the application server, an actively accessible version of the user agent information associated with the data attribute, and enriching, with the application server, the request by supplementing the request metadata with the actively accessible version of the user agent information; and storing, with the application server, the enriched request for request validation. (Col 31, lines 51-61, For example, the user agent configuration information [event] can indicate that a user agent designation for a tablet device can correspond to either "mobile device" or "tablet device" depending on the current load being experienced at the specific tablet device (e.g., how many other processes are being executed). In a further embodiment, processing the request can include collecting or receiving additional inputs/feedback regarding multiple potential user agent designations. Col 10, lines 19-23,The NCC POP 142 can then utilize user agent configuration information to update or modify user agent information that will accompany the request for content submitted by the client computing device 102. Col 3, Lines 38-42, In accordance with the present disclosure, the client computing device (or network computing provider) can utilize processed user agent information to modify, update or verify the user agent information that will be specified for the requested content.)

5. Claims 2-5, 7-8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 20180242138), and further in view of Tarakad (US PGPub 20140095249).

receive a request including request metadata, in response to the request metadata including a data attribute, access an actively accessible version of the user agent information associated with the data attribute, and enrich the request by supplementing the request metadata with the actively accessible version of the user agent information, and  (Par 69, The data indexing application 256 can be configured to collect information related to the publisher attributes (step 1110), collect information [metadata] for the user agent attributes (step 1200), and collect information related to the location attributes (step 1300).  Par 11, the system is configured to take attributes (e.g., quality or feature) passed along in a request associated with the advertising opportunity and provide enriched data based upon the attributes received in the request. Par 12, the data enrichment system is configured to utilize user agent attributes by enriching the request by adding user agent related datasets related to the user agent attributes.)
Neither Jenkins nor Schwartz specifically teaches, however Tarakad teaches to generate an enriched request for request validation. (par 91, when a supply request is generated, the flow begins and proceeds to 810. At 810, the supply request is received. The flow then proceeds to 820. At 820, the supply request is enriched and validated. This can involve enriching one or more attributes of a payload of the supply request and validating the one or more attributes of the payload of the supply request.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add generating an enriched request for request validation, as conceptually seen from the teaching of Tarakad, into that of Jenkins and Schwartz because this modification can help validate supplemented the request to ensure the matching user agent information and other hardware/software configuration information using user agent attribute and metadata.   

As per Claim 3, neither Jenkins nor Tarakad specifically teaches Schwartz teaches of the system of claim 2, wherein the data attribute includes a user agent associated with the request and a characteristic associated with the user agent. (Par 68, In an aspect, the attributes can include, but are not limited to, publisher attributes, user agent attributes, and location attributes. Par 74, information associated with the user agent attributes can include demographic information about the users, including, but not limited to, economic information, ethnicity, education level, and the like.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add a user agent associated with the request and a characteristic associated with the user agent, as conceptually seen from the teaching of Schwartz, into that of Jenkins and Tarakad because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

As per Claim 4, Jenkins further teaches of the system of claim 3, wherein the characteristic of the user agent includes at least one selected from a group consisting of an application, an operating system, and a version. (Col 7, Lines 12-22, With reference to FIG. 2A, in order to facilitate the processing of content requests according to user agent information, a network computing provider 107 can, for a given client computing device 102, associate user agent information to one or more network resources. Illustratively, a designation of user agent configuration can correspond to a specification of a type of computing device, type or version of software application, or other information related to a computing device requesting resources via the communication network 108.)

As per Claim 5, neither Jenkins nor Tarakad specifically teaches, however Schwartz teaches of the system of claim 3, wherein the enrichment information includes an expected characteristic of the user agent associated with the request. (Par 72, The collecting of related social profile data (step 1124) includes collecting information from social profiles associated with the applications. The social profiles can be found on, but are not limited to, Facebook, Twitter, Google+, YouTube, and public websites. In an 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add an expected characteristic of the user agent associated with the request, as conceptually seen from the teaching of Schwartz, into that of Jenkins and Tarakad because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

As per Claim 7, neither Jenkins nor Schwartz specifically teaches, however Tarakad teaches of the system of claim 2, wherein the application execution server is further configured to validate the enriched request based on the supplemented request metadata of the enriched request. (Par 56, The validation can include determining whether one or more attributes that are indicated as mandatory attributes include valid values [metadata]. Par 58, More specifically, it is determined whether all attributes necessary for document creation include valid values.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add validating the enriched request based on the supplemented request metadata of the enriched request, as conceptually seen from the teaching of Tarakad, into that of Jenkins and Schwartz because this modification can help validate supplemented the request to ensure the matching user agent information and other hardware/software configuration information using user agent attribute and metadata.   

validate the enriched request based on a comparison of the data attribute and the user agent information. (Par 56, The validation can include determining whether one or more attributes that are indicated as mandatory attributes include valid values [by comparing the attribute and the user agent information]. Par 58, More specifically, it is determined whether all attributes necessary for document creation include valid values.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add validating the enriched request based on a comparison of the data attribute and the user agent information, as conceptually seen from the teaching of Tarakad, into that of Jenkins and Schwartz because this modification can help validate supplemented the request to ensure the matching user agent information and other hardware/software configuration information using user agent attribute and metadata.   

As per Claim 19, neither Jenkinsnor nor Schwartz teaches, however Tarakad teaches of the method of claim 18, further comprising: accessing the enriched request from storage; and validating the enriched request based on the supplemented request metadata of the enriched request. (Par 56, The validation can include determining whether one or more attributes that are indicated as mandatory attributes include valid values [metadata]. Par 58, More specifically, it is determined whether all attributes necessary for document creation include valid values.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add accessing the enriched request from storage; and validating the enriched request based on the supplemented request metadata of the enriched request, as conceptually seen from the teaching of Tarakad, into that of Jenkins and Schwartz because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

6. Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 20180242138), in view of Tarakad (US PGPub 20140095249), and further in view of Mattes (US PGPub 20140052636).

As per Claim 6, none of Jenkins, Schwartz, Chen and Tarakad specifically teaches, however Mattes teaches of the system of claim 2, wherein the application execution server is further configured to transmit the enriched request to a validation server for request validation. (Par 47, As represented by block 4-11, the method includes transmitting video data to the authentication or verification server as a part of an authentication request to enhance the security of the transaction.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add the active version of the user agent information actively accessible for request enrichment, the updated version is actively accessible for request enrichment, as conceptually seen from the teaching of Mattes, into that of Jenkins, Schwartz, Chen and Tarakad because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

7. Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 20180242138), and further in view of Zimmer (US PGPub 20100088499).

As per Claim 9, none of Jenkins, Schwartz and Chen specifically teaches, however Zimmer teaches of the system of claim 1, wherein the data processing server is configured to generate the updated version of the user agent information out-of-band from the request enrichment. (Claim 10, wherein the out-of-
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add generating the updated version of the user agent information out-of-band from the request enrichment, as conceptually seen from the teaching of Zimmer, into that of Jenkins, Schwartz and Chen because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

As per Claim 20, none of Jenkins, Schwartz and Chen teaches, however Zimmer teaches of the method of claim 17, wherein generating the updated version of the user agent information includes generating the updated version of the user agent information out-of-band from the request enrichment. (Claim 10, wherein the out-of-band request is an out-of-band update request to update the contents of the data store with new contents that have been received from the remote agent and wherein the out of band management agent is operable to: decrypt a portion of the contents; update the decrypted contents; and re-encrypt the updated contents.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add generating the updated version of the user agent information out-of-band from the request enrichment, as conceptually seen from the teaching of Zimmer, into that of Jenkins, Schwartz and Chen because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

s 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 20180242138), and further in view of Tarakad (US PGPub 20140095249).

As per Claim 11, Jenkins teaches of a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions comprising: receiving a request including request metadata; (Col 2, lines 44-3, 45, In one embodiment, the processed content request can be transmitted directly to a content provider. Col 3, lines 14-24, a user or automated browser process may cause the client computing device to transmit a request to access content from a content provider. In one embodiment, the request for the content can correspond to establishing a browse session with a network computing provider across a private or public network. The browse session request may include information [metadata] identifying one or more sources for the requested content.)
determining whether the request metadata includes a set of data attributes, in response to the request metadata including the set of data attributes, (Col 8, lines 39-44, Alternatively, the user agent configuration information may specify a user agent designation for a set of network resources having associable attributes. For example, the user agent configuration information may designate a "desktop" configuration for all Web pages including in the example.com domain. Col 8, lines 19-26, Additionally, the content provider 104 can identify specific identifiers that will be utilized to match user agent configuration information or classes of user agent configuration. For example, a content provider may designate a label "lowres" that can be appended to a network identifier (e.g., "lowres.example.com/image-1.jpg") and used to identify corresponding user agent information. More specifically, a content provider can request that certain devices (or all devices) use a specific user agent designation (e.g., "mobile device") for all resources that are associated with the designation)
enriching the request by supplementing the request metadata with the actively accessible version of the user agent information; and (Col 31, line 64-Col 32, line 5, If so, at block 1210, the client 
Jenkins does not specifically teach, however Schwartz teaches of accessing an actively accessible version of user agent information associated with the set of data attributes, and (Par 12, In an aspect, the data enrichment system is configured to enrich the request based upon the publisher attributes by adding publisher related datasets related to the publisher attributes. The publisher related datasets are related to information indicated by the publisher attributes. In an aspect, the data enrichment system is configured to utilize user agent attributes by enriching the request by adding user agent related datasets related to the user agent attributes.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add accessing an actively accessible version of user agent information associated with the set of data attributes, as conceptually seen from the teaching of Schwartz, into that of Jenkins because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.    
Neither Jenkins nor Schwartz specifically teaches, however Chen teaches of wherein the user agent information is dynamically updated while the actively accessible version of the user agent information is actively accessible… while the active version of the user agent information is dynamically updated (Par 71, Moreover, the data network platform includes a database responsible for terminal user management. The database [storage device] stores and records subscription data of a user in an area controlled by the database, and dynamically updates location information of the user [user agent information i.e.] in order to provide network routing of a called party in a call service. The data network platform further includes an authentication center (AC) that is used to complete authentication on the terminal, store an authentication parameter of the terminal, and generate and transmit a corresponding authentication parameter according to a mobile switching center (MSC) /visitor location 
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add that the user agent information is dynamically updated while the actively accessible version of the user agent information is actively accessible… while the active version of the user agent information is dynamically updated, as conceptually seen from the teaching of Chen, into that of Jenkins and Schwartz because this modification can help enrich or supplement the request with the latest user agent information whenever it’s dynamically updated in the database or storage device.   
None of Jenkins, Schwartz and Chen specifically teaches, however Tarakad teaches of enabling access to the enriched request for request validation. (par 91, when a supply request is generated, the flow begins and proceeds to 810. At 810, the supply request is received. The flow then proceeds to 820. At 820, the supply request is enriched and validated. This can involve enriching one or more attributes of a payload of the supply request and validating the one or more attributes of the payload of the supply request.)


As per Claim 12, None of Jenkins, Schwartz and Chen specifically teaches, however Tarakad teaches of the computer-readable medium of claim 11, wherein the set of functions further comprises: validating the enriched request based on a comparison of the set of data attributes and the actively accessible version of the user agent information used to supplement the request metadata. (Par 56, The validation can include determining whether one or more attributes that are indicated as mandatory attributes include valid values [by comparing the attribute and the user agent information]. Par 58, More specifically, it is determined whether all attributes necessary for document creation include valid values.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add validating the enriched request based on a comparison of the set of data attributes and the actively accessible version of the user agent information used to supplement the request metadata, as conceptually seen from the teaching of Tarakad, into that of Jenkins, Schwartz and Chen because this modification can help enrich or supplement the request with user agent information and other hardware/software configuration information using user agent attribute and metadata when it’s actively accessible in order to retarget the request properly.   

As per Claim 13, Jenkins further teaches of the computer-readable medium of claim 11, wherein determining whether the request metadata includes a set of data attributes includes determining whether the request metadata includes a set of data attributes related a user agent associated with the request. (Par 68, In an aspect, the attributes can include, but are not limited to, publisher attributes, user agent attributes, and location attributes. Par 74, information associated with the user agent attributes can include demographic information about the users, including, but not limited to, economic information, ethnicity, education level, and the like.)

As per Claim 15, Jenkins further teaches of the computer-readable medium of claim 11, wherein accessing the actively accessible version of the user agent information includes accessing an actively accessible version of the user agent information related to an expected characteristic of a user agent of the request. (Par 68, In an aspect, the attributes can include, but are not limited to, publisher attributes, user agent attributes, and location attributes. Par 74, information associated with the user agent attributes can include demographic information about the users, including, but not limited to, economic information, ethnicity, education level, and the like.)

9. Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 20180242138), in view of Tarakad (US PGPub 20140095249), and further in view of Carson (US PGPub 20060087956).

As per Claim 14, none of Jenkins, Schwartz, Chen and Tarakad specifically teaches, however Carson teaches of the computer-readable medium of claim 11, wherein accessing the actively accessible version of the user agent information associated with the set of data attributes includes accessing the actively accessible version from a data storage layer. (Par 18-19 and claim 9, wherein the recordable, second data storage layer comprises a patch which updates a version of said user data. Par 19, a content data storage layer being configured to store said content data. Par 13, the first data storage layer preferably comprises first data stored in a first range of addressable blocks, the second data storage layer comprises second data stored in a second range of addressable blocks)
.   

10. Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins (US Patent 9298843), in view of Schwartz (US PGPub 20160260136), in view of Chen (US PGPub 20180242138), in view of Tarakad (US PGPub 20140095249), and further in view of Zimmer (US PGPub 20100088499).

As per Claim 16, none of Jenkins, Schwartz, Chen and Tarakad specifically teaches, however Zimmer teaches of the computer-readable medium of claim 11, wherein enriching the request by supplementing the request metadata with the actively accessible version of the user agent information includes enriching the request out-of-band from the dynamic updating of the user agent information. (Claim 10, wherein the out-of-band request is an out-of-band update request to update the contents of the data store with new contents that have been received from the remote agent and wherein the out of band management agent is operable to: decrypt a portion of the contents; update the decrypted contents; and re-encrypt the updated contents.)
Therefore, it would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to add enriching the request out-of-band from the dynamic updating of the user agent information, as conceptually seen from the teaching of Zimmer, into that of Jenkins, Schwartz, Chen and Tarakad because this modification can help enrich or supplement the request with .   

Response to Arguments
11. Applicant’s arguments with respect to claims 1, 11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






/JAE U JEON/Primary Examiner, Art Unit 2193